DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-7 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: No prior art of record discloses a servo internal statuses storage and processing apparatus for a plurality of servo motors with a plurality of amplifiers as claimed in the following claim limitations: 
A servo internal status copying judgment unit, on the basis of the judgment data and the resource data, the servo internal status copying judgment unit determines one servo internal status of the plurality of servo internal statuses to be a copying source, determines at least one remaining servo internal status to be a copying destination, and judges whether to copy the servo internal status of the copying source to the copying destination to communalize between the copying source and the copying destination; a servo internal status copying execution unit copies the servo internal status of the copying source to the copying destination on the basis of a result of the judgment by the servo internal status copying judgment unit; and a servo control unit outputs each of the plurality of servo internal statuses to each of the plurality of amplifiers to control driving of the power source including remaining claim limitations. 


                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,462,999 to Mitchell discloses a servo motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846